Citation Nr: 1521401	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  08-24 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to an effective date earlier than June 9, 2008, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of June 2007 and February 2009 rating decisions of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2009, during the course of the appeal, the Veteran appeared at a video conference hearing before the Veterans Law Judge whose signature appears at the end of this decision.  A copy of the hearing transcript (Transcript) has been associated with the record.

 The issues on appeal were remanded by the Board in February 2010 to obtain medical records utilized in a disability determination by the Social Security Administration (SSA) and insure that the Veteran had been provided appropriate statutory notifications.  These were accomplished and the case was returned to the Board.  

In a February 2014 decision, the Board denied the issues on appeal.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a November 2014 Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's February 2014 decision regarding the denial of an initial rating in excess of 50 percent for PTSD and remand the matter so that the Board could provide adequate reasons and bases which considered the Veteran's July 2006 report of suicidal ideation and documented problems with impulse control.  The matter of an earlier effective date for TDIU was remanded as being intertwined with the PTSD rating issue.  The Court granted the JMR in December 2014 and the case has been returned to the Board.


FINDINGS OF FACT

1.  During the course of this appeal, the Veteran's PTSD symptoms were primarily manifested by a slightly anxious mood, impaired impulse control causing temper problems such as flashes of anger with resultant regret, sleep disturbances, occasional panic attacks, intrusive thoughts, and avoidance traits, which are symptoms that are productive of no more than reduced reliability of occupational and social impairment.  

2.  Prior to June 9, 2008, service connection was in effect for PTSD, rated 50 percent disabling, and diabetes mellitus, rated 20 percent disabling.  

3.  Prior to June 9, 2008, the service-connected disabilities, standing alone, were not shown to be of such severity as to effectively preclude all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2014).  
 
2.  The criteria for the assignment of an effective date prior to June 9, 2008, for the grant of TDIU have not been met.  38 U.S.C.A. §§ 5110, 7104 (West 2014); 38 U.S.C.A. §§ 3.321, 3.340, 3.400, 4.16 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. at 490  A July 2008 statement of the case (SOC) provided notice on the "downstream" element of initial rating; while an August 2010 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105 (West 2014); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Regarding the claim of an earlier effective date for TDIU, a March 2010 letter also provided the Veteran with general disability rating and effective date criteria, pursuant to remand by the Board.  The Veteran has had ample opportunity to respond/supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA psychiatric examination in May 2007.  The Board finds that the examination is adequate when considered with the VA outpatient treatment records that have been associated with the claims folder since that time.  The examination was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for any opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  

In this case, the Board has considered the entire period of initial rating claim from April 15, 2005 to see if the evidence warrants the assignment of different ratings for different periods of time during the increased rating claim, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

PTSD

Service connection for PTSD was granted by the RO in a June 2007 rating decision.  The 50 percent initial disability rating was awarded under the provisions of Code 9411 from the date of claim in April 2005.  The Veteran contends that his PTSD disability is more disabling than initially evaluated.  During his hearing before the undersigned in September 2009, the Veteran related his employment difficulties as well as the difficulties that he had had with relationships.  The Veteran's representative has argued that the complaints of suicidal ideation noted in July 2006 should be sufficient to meet the criteria for a 70 percent rating for PTSD.  

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  In this decision, the Board considered the rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment.  Ratings are assigned according to the manifestation of particular symptoms.  The Board has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Id.  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

The General Rating Formula for Mental Disorders (Codes 9201 to 9440) is found at 38 C.F.R. § 4.130, which provides the following ratings for psychiatric disabilities:  

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (0 percent) rating. 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, a 10 percent rating. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130. 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21-30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  Scores ranging from 61-70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  Id.  

A psychiatric examination was conducted by VA in February 2005.  At that time, the Veteran's military service, including a history of combat exposure while serving in the Republic of Vietnam (RVN), was reviewed.  It was reported that after the war he had great difficulty with his temper, problems with intrusive thoughts, and night sweats.  He had been going to an outpatient clinic since 1997 and had been given GAF scores that varied from 50 to 65.  Presently, his symptoms included depression, impulse control problems, sleep disturbance, periodic nightmares, panic attacks, and avoidance of situations and intimacy.  He stated that he had two grown children whom he saw occasionally, and that his marriages had ended because of his huge temper problems.  He stated that he had been fired from jobs due to impulse control problems and believed his RVN experiences had left him short-tempered and having difficulty dealing with new situations.  On mental status examination, he was alert and oriented, with a slightly anxious mood.  He had some impaired impulse control that affected his mood, causing temper problems such as flashes of anger with resultant regret.  He described his sleep as disturbed, but stated that he used to have more nightmares.  He had occasional panic attacks.  Speech was within normal limits.  He had some intrusive thoughts about the RVN and memory was impaired in that he was only able to repeat one of three items after three minutes.  He stated that he was not suicidal now, but had been suicidal in the past.  He related that he had been hospitalized in 1997.  He avoided crowds and had some avoidant traits.  The impression was that the Veteran had some serious impulse control problems, difficulty with jobs, been married and divorced three times, with difficulty with intimacy.  The diagnosis was PTSD.  The GAF score was listed as 50.  

An examination was conducted by VA in June 2005.  At that time, the Veteran's history of impulse control, job loss, and three divorces was again reviewed.  His present symptoms included problems with depression and anxiety attacks.  He had survivor guilt and stated that he was easy to get into an argument with.  He had sleep disturbances.  Subjectively, he complained of problems with his temper, anxiety, nervousness, and panic attacks.  He felt that his symptoms had worsened since his last examination in February 2005.  On mental status examination, he was alert and oriented.  Mood was anxious.  He had an anxious fast speech that was not quite pressured.  He had a history of suicide attempts, but was not suicidal now and not homicidal.  There were no current hallucinations or delusions.  He reported some hypervigilance and some memory and concentration problems.  He reported having had three panic attacks in the past week.  He complained of some disturbed sleep and of fair impulse control.  He avoided helicopters and crowds.  He had a complaint of intrusive thoughts about the RVN.  He always felt apprehensive and on guard.  The diagnosis was PTSD.  GAF score was 50.  

VA outpatient treatment records show that the Veteran attended therapy sessions on a regular, approximately weekly basis from March 2005 through March 2007.  These primarily involved PTSD support group sessions as well as individual psychotherapy.  In July 2005, it was reported that the Veteran was feeling lonely and rather depressed, but not suicidal.  He stated that he had been unsuccessful so far in documenting his combat trauma, but was determined to "stay the course."  Objectively, he was spontaneous and fairly animated.  The assessment was PTSD.  In group therapy in the succeeding weeks, he participated in anger management education groups where he was encouraged to understand the sources of his anger.  The social worker noted that all members of the group had a diagnosis of PTSD, but that none gave evidence of risk for harm to self or others.  In September 2005, it was noted that the Veteran's behavior in the group was consistent with the group goals of sharing thoughts and feelings about the impact of the trauma.  Again there was no evidence of risk for harm to self or others.  

Similar notations continued in the VA group therapy notes through July 2006.  That month, the Veteran was seen at his request for an individual therapy session with a complaint of having some suicidal ideation, without plan.  He stated that he had depression, loneliness, and social isolation.  He also complained of difficulties in his intimate relationships.  He reported that he currently lived by himself and was unemployed.  Mental status evaluation showed the Veteran to be oriented and unremarkable.  He was casually dressed, with good hygiene and normal psychomotor behavior.  He reported moderate depression.  There was no evidence of mania.  He reported mild anxiety, but did not seem significantly anxious in session.  There was no evidence of psychosis.  Thinking was linear and logical.  There was no abnormality of perception and no reports of hallucinations or delusions.  Regarding suicidality and threats to others, there were none present, but the Veteran did admit to suicidal ideation without a plan two weeks previously.  The assessment was PTSD.  The following day, the Veteran attended a chaplain therapy session and participated in an anger management education group and continued to participate in such groups through March 2007.  At that time, it was noted that each member of the group was taught to learn coping strategies for dealing with anger in such a way as to always have safety for self and others.  

An examination was conducted by VA in May 2007.  At that time, the Veteran's past psychiatric history was reviewed.  It was noted that he had been given GAF scores from 50 to 65 and had been seen in 2002 for poor impulse control.  In the last several years, he had been part of a PTSD support group and treated with medications that he noted had helped.  His social history noted that he had had tremendous problems with social relationships.  He was currently dating a 23 year old woman and had been previously married three times before.  He reported having been placed in jail by a former girlfriend whom he had slapped.  He also reported having been briefly jailed for DWI's or other alcohol-related charges.  He had been fired after having been accused of stealing (which he denied) and had been fired from jobs earlier due to temper problems.  He had difficulty due to lack of mood control or difficulty.  During the last few years, he had gotten into more treatment and support groups.  He had been having intrusive thoughts and flashbacks since he had become sober, more sleep disturbance since his last examination, and more hypervigilance.  He stated that he was also on more medication to help with his anxiety attacks, nervousness and sleep disturbances.  On mental status examination, he was alert and oriented.  He complained of some depression, but was not suicidal or homicidal.  There was no mania or pressured speech.  He remembered two out of three words after three minutes.  His worst flashback was of a helicopter crashing as well as periodic mortar attacks.  He also complained of anxiety attacks, nervousness, sleep disturbance and hypervigilance.  He had periodic anger problems and noted the medications helped his PTSD symptoms.  There were no hallucinations or delusions.  The impression was of problems with temper, intrusive thoughts flashbacks, nightmares, as well as sleep disturbance, and nervousness.  He had much social dysfunction, been married and divorced at least three times, and serious problems with employment functioning.  The diagnosis was PTSD.  The GAF score was 45.  

In an SSA disability determination, dated in August 2007, it was determined that the Veteran was totally disabled primarily as a result of an anxiety related disorder and secondarily from a disorder of the back.  Medical records utilized by the SSA, primarily his VA treatment records, have been associated with the claims folder.  

Additional VA outpatient treatment records show that the Veteran continued to attend group and individual therapy sessions through April 2011.  In January 2009, it was reported that the Veteran had been charged in August 2006 for domestic violence that was reduced to disturbing the peace, and in August 2008 he was charged by his fiancée with assault and battery.  At that time, he denied thoughts of hurting himself or others.  On objective examination at that time he was described as being mildly depressed, with no gross impairment of memory, attention, or concentration.  He was able to maintain his sense of humor.  In February 2009, it was noted that, with respect to depression, he placed himself at a level 6 on a scale from 0 to 10.  He denied thoughts of hurting himself or others, or feelings of hopelessness.  He reported that he had regained interest in things that he used to like to do, such as bowling.  He denied having episodes of high anxiety, saying his medication was effective.  Objectively, he was alert, oriented, friendly, cooperative, relevant, and coherent.  Grooming and hygiene were good.  Speech was clear and less circumstantial.  Thoughts were organized and spontaneous.  His overall affective tone was fairly bright, with a euthymic mood.  There was no gross impairment of memory, attention or concentration.  He maintained his sense of humor.  In July 2009, it was noted that he had no psychotic trends and despite reporting depression, he did not present as such.  He had mild anxiety and was not considered to be a danger to himself or others.  In November 2009, he reported no PTSD symptoms, was oriented, euthymic and had minimal anxiety.  There was no evidence of psychosis and no suicidality or threat to others.  The diagnostic impression remained PTSD.  

Outpatient treatment records show that in January 2010, he reported that he had been evaluated for depression after his second wife left him and that he had attempted suicide.  He reported a second attempt in 1996, and again in 1998.  He reported that his last suicide attempt was in 1998.  He continued to report having ongoing intermittent symptoms of PTSD.  In February 2010, the Veteran's mental status was oriented and unremarkable.  The mood was euthymic, with minimal anxiety in session.  There was no evidence of psychosis.  There was no evidence of suicidality or threat to others.  In July 2010, the Veteran reported his depression as a 5 on a scale from 0 to 10.  He denied any thoughts of hurting himself or others.  He denied feeling hopeless.  He denied episodes of high anxiety and stated that his anxiety level had been "pretty good."  A week later, it was reported that he had no psychotic trends and did not present as depressed.  He had mild anxiety.  His medications were considered to be partially effective and he was not currently a danger to himself or others.  When afforded a suicide risk assessment in March 2011, he denied any suicidal ideation and had no history of suicidal ideation.  He was to continue treatment at the mental hygiene clinic.  

At the time of the initial grant of service connection the Veteran's PTSD was shown to be manifested by a slightly anxious mood, impaired impulse control causing temper problems such as flashes of anger with resultant regret, sleep disturbances, occasional panic attacks, and some intrusive thoughts.  He also was noted to avoid crowds and had some avoidant traits.  It was concluded that the Veteran had some serious impulse control problems; difficulty with jobs; been married and divorced three times, with difficulty with intimacy.  Significantly his GAF score was listed as 50, which is indicative of serious social and occupational impairment.  VA outpatient treatment records show that the Veteran attended regular therapy sessions and took medication to control his symptoms, with some success.  These were primarily participation in anger management education groups where it was found that none of the participants showed evidence of risk for harm to self or others.  These manifestations are not sufficient for a demonstration of deficiencies in most occupational and social areas.  The fact that the Veteran had one episode of suicidal ideation in July 2006 is not, in and of itself, sufficient to meet the criteria for the 70 percent evaluation.  In this regard, it is important to remember the guidance of the Court, that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. at 436.  The treatment records prior and subsequent to the July 2006 complaints show that this was an isolated episode of ideation and does not constitute a basis for a 70 percent rating.  While the Veteran's anger issues could provide such a basis, the record is clear that the treatment enabled him to control these symptoms for the most part during the appeal period in question.  There was one episode of assault that reportedly occurred in August 2008.  The additional outpatient treatment records show that the Veteran continued to thrive as a result of the therapy.  Significantly, in November 2009, he reported having no PTSD symptoms and in January 2010 he reported only intermittent PTSD symptoms.  In July 2010, he denied any thoughts of hurting himself or others, denied feeling hopeless, and stated that his anxiety level had been "pretty good."  The Board finds that the Veteran's symptoms are not productive of occupational and social impairment, with deficiencies in most areas of work or school and family relations.  As such, the criteria for a 70 percent rating have not been met or approximated and the appeal is denied.  

The Board has also considered whether an extraschedular evaluation would be warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested difficulty sleeping, panic attacks, anxiety, depression and problems with impulse control.  These symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.   38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Earlier Effective Date for PTSD

The Veteran maintains that he is entitled to an effective date prior to June 9, 2008, for the assignment of a TDIU.  The effective date for an increased rating will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, provided a claim is received within one year from such date; otherwise, the effective date for an increased rating will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o).  

The applicable effective date statute and regulations provide that the proper effective date for increased rating claims is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim for increased rating.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim for increase.  Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  The Federal Circuit has reaffirmed that "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Review of the record shows that in June 2007 service connection was in effect for PTSD, rated 50 percent disabling; and diabetes mellitus, rated 20 percent disabling.  The Veteran's combined evaluation was 60 percent.  By rating decision in February 2009, which awarded TDIU effective June 9, 2008, service connection was also established for peripheral neuropathy of the left and right lower extremities, each rated 10 percent disabling, with the combined evaluation being increased to 70 percent with consideration of the bilateral factor.  The effective date of the award of service connection for peripheral neuropathy and the combined evaluation award to 70 percent was June 9, 2008.  As such, prior to June 9, 2008, the Veteran would require extraschedular consideration for TDIU under 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  As the Board itself cannot assign an extra-schedular rating, including on the basis of TDIU, in the first instance; it must first specifically determine whether to refer a case to the Director of Compensation and Pension Service for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  38 C.F.R. § 4.16(b); See also Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  

The Veteran and his representative contend that the Veteran should have been awarded TDIU effective prior to June 9, 2008, because the Veteran should have been initially awarded a 70 percent rating for PTSD.  It is further pointed out that the primary diagnosis found on the Veteran's SSA award in 2007 was his psychiatric disorder, while the non-service-connected back disability was a secondary diagnosis.  

As noted, the Board does not find that a 70 percent rating is warranted for PTSD symptoms so that, prior to the award of 10 percent for peripheral neuropathy of the lower extremities secondary to diabetes mellitus, the Veteran did not meet the schedular criteria for TDIU prior to June 9, 2008.  The Veteran's only other service-connected disability, diabetes mellitus is shown in VA outpatient treatment records dated in February 2007 and March 2008 to be controlled by oral medication.  Prior to his claim of service connection for peripheral neuropathy of the lower extremities, there is no indication of additional disability resulting from diabetes mellitus that would interfere with his ability to maintain employment.  Based on the evidence discussed above, the Board finds that a preponderance of the evidence of record does not demonstrate that the Veteran's service-connected disabilities alone actually precluded him from engaging in substantially gainful employment.  As such, referral to the Compensation and Pension Service Director for extra-schedular consideration is not warranted.   

The Board acknowledges the Veteran's assertions that he is unable to work due to his service-connected disabilities.  In this case, the Veteran is competent to report symptoms such as anger and stress, because this requires only personal knowledge as it comes to him through his senses.  See Layno 6 Vet. App. at 465.  Although his statements are competent, they are nonetheless inconsistent with the most probative evidence of record, which shows that the Veteran's symptoms were controlled by medication and outpatient therapy and does not show the Veteran was unemployable solely due to his service-connected disabilities prior to June 9, 2008.  As such, the Board finds that his assertions of unemployability are outweighed by the medical evidence of record, which indicates that his service-connected disabilities did not preclude him from obtaining substantially gainful employment due to functional impairment during this period, to include the SSA Vocational Analysis conducted in July 2007.  In other words, even if the Board deemed the Veteran's statements credible, the most probative evidence of record outweighs the Veteran's assertions that service-connected disabilities alone precluded him from securing and maintaining substantially gainful employment during the period in question.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

It is clear that, prior to June 9, 2008, the Veteran experienced some occupational impairment.  However, the record does not indicate that his occupational difficulties were solely the result of his service-connected disabilities.  It is significant that the August 2007 SSA award includes a non-service-connected back disability in addition to the service-connected anxiety disorder.  While the Veteran's representative points out that this is but a secondary diagnosis, the Board does not find that this difference is significant, particularly in light of the fact that the Veteran's diabetes mellitus, the only additional service-connected disability that was in effect at that time, was not included in the SSA award.  Further, the record is negative for medical evidence to show that the Veteran was incapable of performing any type of work due to his service-connected disabilities during this period.  No persuasive, competent medical evidence is of record to demonstrate that he was unable to obtain or maintain all forms of substantially gainful employment due to his service-connected disabilities alone.  Additionally, the Board finds that the record does not present any unusual factors, such as frequent periods of hospitalization or marked interference with employment, which might serve as a predicate for a finding of unemployability prior to June 9, 2008. 

The Veteran's service-connected disabilities were not, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the medical evidence of record reflect that either of his service-connected conditions rendered him individually unable to follow any substantially-gainful occupation during the applicable appellate period.  As such, referral for extra-schedular consideration for a TDIU pursuant to 38 C.F.R. § 4.16(b) is not warranted.  

As noted, the effective date of award will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1).  As has been shown, the Veteran was awarded TDIU the very day that entitlement arose (that is, when his combined disability rating reached 70 percent).  There is no indication that the Veteran met the criteria for an extra-schedular evaluation prior to June 9, 2008, to include any circumstance in which it was factually ascertainable that such an award was applicable within the one-year period preceding the date of receipt of a claim for compensation.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). As such, the appeal is denied.


ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD is denied.  

Entitlement to an effective date earlier than June 9, 2008, for the award of TDIU is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


